Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 11-12 and 14-15 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20110147323 A1 (“Sainato et al.”) in view of US 20110186533 A1 (“Thrush et al.”).

	Regarding claim 11, Sainato et al. discloses modular shelf for a shelving system, the shelving system including at least one rail configured to mount to a support structure, at least one upright support extending from the at least one rail, the shelf comprising (as envisaged in Fig. 1):

a first and a second support arm (74) arranged in opposed spaced relation to one another;
at least one support bar (77, 78) mounted to the first and second support arms; and
	at least one deck panel (80, 54, 56) supported by the at least one support bar (77, 78), wherein the at least one support bar (77, 78) includes a front support bar (77) and a rear support bar (78), wherein each of the front and rear support bars include a channel (seen in Fig. 3), the channel of the front support bar receiving front mounting posts (extending from each support arm) of the first and second support arms (74)such that the front support bar (78) is selectively removable from the first and second support arms, and wherein the rear support bar (77) includes a channel, the channel of the rear support bar receiving rear mounting poste (extending from the respective support arm, best seen in Figs. 10-11); 
	Sainato et al. discloses the claimed invention does not demonstrate each deck panel configured to interlock. 
Thrush et al demonstrates shelving storage system with front and rear support bars (40A), having at least one deck panel (10A) configured to interlock with an adjacent deck panel such that the at least one deck panel is prevented from laterally moving relative to the adjacent deck panel along the at least one support bar (40A; [0028]-[0038]). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the deck panels taught by Sainato et al. could be substituted 
Regarding claim 12, the combination discloses (Thrush et al.) wherein the at least one deck panel(10A) includes an integrated baffle support (best seen in Figs. 2-3) and a plurality of tabs (17A)extending from a bottom surface of the deck panel, the plurality of tabs (17A) configured to be received in corresponding openings of the adjacent deck panel (middle deck), and wherein the at least one deck panel includes a lip (at each edge), the lip providing a plurality of openings (18A) for receiving a plurality of tabs (17A) of the adjacent deck panel.
 	Regarding claims 14, the combination discloses (Thrush et al.)  the at least one deck panel includes a honeycomb structure (as seen in Figs. 2-3) having at least one channel (along 14A1, A2) for receiving the at least one support bar (40A).
Regarding claims 15, the combination discloses (Thrush et al.) the at least one channel includes a plurality of finger tabs (along the channel) for affixing the at least one deck panel (10A) to the at least one support bar (40A).

Claim 16 is rejected under 35 U.S.C 103(a) as being unpatentable over 20180153316 (“Buck et al.”) in view of 20110147323 A1 (“Sainato et al.”).

Regarding Claim16, Buck et al discloses per rail (102) configured to mount to a support structure; a lower rail (104) configured to mount to a support structure;


at least one shelf (420)mounted to the at least two upright supports, the at least one shelf comprising: a first and a second support arm (at each side), each of the first and second support arms including a front mounting post and a rear mounting post.
Buck et al discloses wherein the at least one upright support includes first and second upright supports, and wherein the at least one shelf comprises: does not discloses the front and rear support wit with a deck panel. 
Sainato et al. discloses modular shelf for a shelving system, having a first and a second support arm (74) arranged in opposed spaced relation to one another; at least one support bar (77, 78) mounted to the first and second support arms; and
at least one deck panel (80, 54, 56) supported by the at least one support bar (77, 78), wherein the at least one support bar (77, 78) includes a front support bar (77) and a rear support bar (78), wherein each of the front and rear support bars include a channel (seen in Fig. 3), the channel of the front support bar receiving front mounting posts (extending from each support arm) of the first and second support arms (74)such that the front support bar (78) is selectively removable from the first and second support arms, and wherein the rear support bar (77) includes a channel, the channel of the rear support bar receiving rear mounting poste (extending from the respective support arm, best seen in Figs. 10-11).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by Buck et al could be configured in the same manner with modular deck panels so that the shelf taught by Buck could be configured 
 
Claims 18-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Buck et al. and Sainato et al. as applied to claim 16 above, and further in view of US 20110186533 A1 (“Thrush et al.”).
The combination discloses the claimed invention except the interlocking deck supported in the front and rear support bars.
Regarding Claims 18-20, Thrust et al. disclose CLAIM 18- wherein the at least one deck panel (10A) configured to interlock with an adjacent deck panel (As seen in Figs 2-3); CLAIM 19-  wherein the at least on deck panel (10A) includes a front.and a rear channel for receiving the front and rear support bars (as seen in Figs .2-3, respectively); CLAIM 20- the combination discloses (Thrush et al.) wherein the at least one deck panel(10A) includes an integrated baffle support (best seen in Figs. 2-3) and a plurality of tabs (17A) extending from a bottom surface of the deck panel, the plurality of tabs (17A) configured to be received in corresponding openings of the adjacent deck panel (middle deck), and wherein the at least one deck panel includes a lip (at each edge), the lip providing a plurality of openings (18A) for receiving a plurality of tabs (17A) of the adjacent deck panel.
		It would have been obvious to one having skill in the art before the effective filing date of the invention that the deck panels taught by the combination could be substituted interlocking deck panels similar to the one taught by Thrush et al. to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-12 and 14-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-2, 4-6, 8-10 and 21-28 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.